           Case 1:20-cv-02411-JLC Document 28 Filed 02/18/21 Page 1 of 2


                                                                                               2/18/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ANTHONY GOMEZ,                                                          :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-2411 (JLC)
                                                                        :
JPPF 260E161, LP, et al.,                                               :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        This case has how been assigned to me for all purposes. Dkt. No. 27. In

order to familiarize myself with the case, and to chart the course of the case going

forward, the Court will hold a telephone conference on March 3, 2021 at 11:00 a.m.

Counsel should contact chambers using the Court’s conference line, (877) 873-8017

(Access Code: 5277586). In the interim, the parties are directed to meet and confer

to discuss the outstanding discovery that plaintiff has identified in his

correspondence to the Court and to determine if they can resolve the outstanding

discovery issues. The parties are further directed to file a status letter no later than

March 1 advising the Court of the parties’ proposed revised schedule for discovery,

and when they wish to participate in either a settlement conference with either




                                                        1
        Case 1:20-cv-02411-JLC Document 28 Filed 02/18/21 Page 2 of 2




another magistrate judge or with a mediator in the Court’s Mediation Program.

      SO ORDERED.

Date: February 18, 2021
      New York, New York




                                        2
